DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exemption of an abstract idea without significantly more. The claim(s) recite(s) a scoring method/scoring program/scoring apparatus which acquires sensor data, extracts joint information, acquires evaluation data and evaluates a success or failure.  These limitations of the claims are directed towards metal processes such as observation, evaluation, judgement and opinion wherein the evaluation, judgement and opinion formation utilize mathematical concepts.  The 2019 PEG provided guidance as to what are considered abstract ideas and the examiner finds these components to be contained within the claims of the instant invention.  Although further limitations are included in the instant invention, they are deemed to be extra solution activity. 
These judicial exception(s) are not integrated into a practical application because the examiner does not find indications that integrate the judicial exemption into an abstract idea such as:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the lack of the indications noted above and further they additional limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo
As noted above, the additional limitations not directed towards the judicial exemptions are seen by the examiner to be directed towards extra solution activity and therefor do not render the judicial exemption into a practical application or provide significantly more than the judicial exemption.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sports Innovators (https://www.nikkei.com/article/DGXMZO18991720Z10C17A7000000/)  
       
Regarding claim 1, Sports Innovators teaches A scoring method executed by a processor, the scoring method comprising: acquiring sensor data obtained by measuring a competitor in a scoring competition; extracting joint information of the competitor, based on an analysis result of the sensor data; determining an evaluation item relevant to an evaluation of a posture of the competitor from a plurality of evaluation items, based on a rule and the posture of the competitor determined from the joint information of the competitor, the rule defining a relation between the posture specified by a series of joint motions and joint angles, the evaluation item corresponding to the posture among the plurality of evaluation items, and an evaluation index corresponding to the evaluation item that is used for performance in the scoring competition; evaluating a success or failure of a skill and a degree of perfection of the skill in a performance of the competitor determined from the posture of the competitor, based on the the evaluation index associated with the evaluation item relevant to the evaluation of the posture of the competitor, and the joint information of the competitor; and generating and outputting a display screen including an evaluation result indicating the success or failure of the skill and the degree of perfection of the skill in the performance of the competitor, and a value of the evaluation item used for the evaluation.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.  Reference the "Performance Analysis" image and the image description which speaks of comparing the data to a competitor and shows the results on the screen.)
       
Regarding claim 2, Sports Innovators teaches wherein the evaluation index includes a posture condition for success of a skill in a performance such that the posture condition is associated with the evaluation item, and the evaluating is to evaluate a success or failure of the skill by comparing the condition with a posture of the competitor, the posture being obtained from joint information corresponding to the evaluation item.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 3, Sports Innovators teaches wherein the evaluation index includes information on a series of ideal motions of joints in a predetermined performance such that the information is associated with the evaluation item, and the evaluating is to evaluate the degree of perfection of the skill, based on how much a series of joint motions of the competitor that is obtained from joint information corresponding to the evaluation item deviates from the series of the ideal joint motions.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 4, Sports Innovators teaches wherein the outputting, includes: receiving a specification of a specific time point in the performance, and   generating and displaying the display screen including a value of the evaluation item, obtained from joint information of an actual competitor, the joint information corresponding to the specific time point, and a 3D model based on the joint information of the competitor, obtained from sensor data corresponding to a specified first time point.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 5, Sports Innovators teaches wherein: the outputting, includes: based on sensor data corresponding to a specific section among sensor data in a section of the performance, generating and displaying the display screen including a shift in a distance between joints, a shift in a distance between a certain joint or a specific part and a reference plane, and a shift in an angle formed by the certain joint or the specific part and the reference plane.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 6, Sports Innovators teaches A non-transitory computer-readable recording medium storing therein a scoring program that causes a computer to execute a process, the process comprising: acquiring sensor data obtained by measuring a competitor in a scoring competition; extracting joint information of the competitor, based on an analysis result of the sensor data; determining an evaluation item relevant to an evaluation of a posture of the competitor from a plurality of evaluation items, based on a rule and the posture of the competitor determined from the joint information of the  competitor, the rule defining a relation between the posture specified by a series of joint motions and joint angles, the evaluation item corresponding to the posture among the plurality of evaluation items, and an evaluation index corresponding to the evaluation item that is used for evaluating performance in the scoring competition; evaluating a success or failure of a skill and a degree of perfection of the skill in a performance of the competitor determined from the posture of the competitor, based on the evaluation index associated with the evaluation item relevant to the evaluation of the posture of the competitor and the joint information of the competitor; and generating and outputting a display screen including an evaluation result indicating the success or failure of the skill and the degree of perfection of the skill in the performance of the competitor, and a value of the evaluation item used for the evaluation.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.  Reference the "Performance Analysis" image and the image description which speaks of comparing the data to a competitor and shows the results on the screen.)
       
Regarding claim 7, Sports Innovators teaches wherein the evaluation index includes a posture condition for success of a skill in a performance such that the posture condition is associated with the evaluation item, and the evaluating is to evaluate a success or failure of the skill by comparing the condition with a posture of the competitor, the posture being obtained from joint information corresponding to the evaluation item.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 8, Sports Innovators teaches wherein the evaluation index includes information on a series of ideal joint motions in a predetermined performance such that the information is associated with the evaluation item, and the evaluating is to evaluate the degree of perfection of the skill, based on how much a series of joint motions of the competitor that is obtained from joint information corresponding to the evaluation item deviates from the series of the ideal joint motions.     See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 9, Sports Innovators teaches wherein the outputting, includes: receiving a specification of a specific time point in the performance, and generating and displaying the display screen including a value of the evaluation item, the value being obtained from joint information of an actual competitor, the information corresponding to the specific time point, and a 3D model based on the joint information of the competitor, obtained from sensor data corresponding to a specified first time point.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 10, Sports Innovators teaches wherein the outputting, includes: based on sensor data corresponding to a specific section among sensor data in a section of the performance, generating and displaying the display screen including a shift in a distance between joints, a shift in a distance between a certain joint or a specific part and a reference plane, and a shift in an angle formed by the certain joint or the specific part and the reference plane.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 11, Sports Innovators teaches A scoring apparatus comprising: a memory; and a processor coupled to the memory and configured to: acquire sensor data obtained by measuring a competitor in a scoring competition, and extract joint information of the competitor, based on an analysis result of the sensor data, and determine an evaluation item relevant to an evaluation of a posture of the competitor from a plurality of evaluation items, based on a rule and the posture of the competitor determined from the joint information of the competitor, the rule defining a relation between the posture specified by a series of joint motions and joint angles, the evaluation item corresponding to the posture among the plurality of evaluation items, and an evaluation index corresponding to the evaluation item that is used for evaluating performance in the scoring competition, evaluate a success or failure of a skill and a degree of perfection of the skill in a performance of the competitor determined from the posture of the  competitor, based on the evaluation index associated with the evaluation item relevant to the evaluation of the posture of the competitor and the joint information of the competitor, and generate and output a display screen including an evaluation result indicating the success or failure of the skill and the degree of perfection of the skill in the performance of the competitor, and a value of the evaluation item used for the evaluation.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.  Reference the "Performance Analysis" image and the image description which speaks of comparing the data to a competitor and shows the results on the screen.)
       
Regarding claim 12, Sports Innovators teaches wherein the evaluation index includes a posture condition for success of a skill in a performance such that the posture condition is associated with the evaluation item, and the processor is further configured to: evaluate a success or failure of the skill by comparing the condition with a posture of the competitor, the posture being obtained from joint information corresponding to the evaluation item.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 13, Sports Innovators teaches wherein the evaluation index includes information on a series of ideal joint motions in a predetermined performance such that the information is associated with the evaluation item, and the processor is further configured to: evaluate the degree of perfection of the skill, based on how much a series of joint motions of the competitor that is obtained from joint information corresponding to the evaluation item deviates from the series of the ideal joint motions.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 14, Sports Innovators teaches wherein the processor is further configured to: output the evaluation result, receive a specification of a specific time point in the performance, and generate and display the display screen including a value of the evaluation item, the value being obtained from joint information of an actual competitor, the information corresponding to the specific time point, and a 3D model based on the joint information of the competitor, obtained from sensor data corresponding to a specified first time point.   See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)
       
Regarding claim 15, Sports Innovators teaches wherein the processor is further configured to: output the evaluation result, and based on sensor data corresponding to a specific section among sensor data in a section of the performance, generate and display the display screen including a shift in a distance between joints, a shift in a distance between a certain joint or a specific part and a reference plane, and a shift in an angle formed by the certain joint or the specific part and the reference plane.    See SportsInnovators_NPL (Entire document and "Technology developed for automobiles" section forward and the figures.)

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
The applicant argues that the claims are amended to specify the evaluation method for scoring, and to clearly define each step of outputting a display screen in accordance with the result of the evaluation which place the abstract idea into a practical application.  However, these limitations are extra-solution activity to the abstract idea.  The use of evaluation techniques relative to a competitor are well known in the art and the display of such information is well known in the art.  The acquiring of sensor data by measuring a competitor in a scoring competition; making an appropriate evaluation from a complex posture of the competitor; and outputting an evaluation screen including the result of the evaluation does not bring about an improvement in the scoring method to a level that would provide significantly more than the abstract idea.  As shown in the prior art, the detection of data based on joints of a person and their posture is well known.  The comparison of this data with a competitor or with an evaluation index is simply comparing data to different data sets.  The use of different data sets such as competitors or an index is well known in the art and extra solution activity.  As such, the examiner is not persuaded by the applicants’ arguments.
With regards to the applicant’s arguments directed towards the rejection under 35 USC 102, the applicant argues that the disclosure does not teach how to evaluate both a success and failure of a skill and a degree of perfection of a skill.  However, the SportsInnovators reference clearly shows a display with such information.


    PNG
    media_image1.png
    715
    1024
    media_image1.png
    Greyscale

Exhibit A – SportsInnovators “Performance Analysis” Figure

As can be seen in the photo, the display shows “Good Play” which is indicative of a success or failure, furthermore the Good represents the degree of perfection of the skill.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711